Exhibit 10.28
[*] = CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO
THE OMITTED PORTIONS.
License Agreement
This License Agreement (this “Agreement”) is made as of August 16, 2010
(“Agreement Date”), by and between Cardica, Inc., a Delaware corporation having
its principal place of business at 900 Saginaw Drive, Redwood City, CA 94063
(“Cardica”), and Intuitive Surgical Operations, Inc., a Delaware corporation
having its principal place of business at 1266 Kifer Road, Sunnyvale, California
94086 (“Intuitive”). Capitalized terms that are used, but not defined, on this
page of this Agreement shall have the meanings set forth in Section 1.
Background
A. Cardica is in the business of, among other things, developing and
manufacturing surgical devices;
B. Intuitive is in the business of, among other things, developing, marketing,
and selling robotic surgical systems;
C. Intuitive desires to license from Cardica rights related to clip appliers
and/or staplers and cutters to be installed on Intuitive’s Robotic Systems;
D. Cardica desires to license such rights to Intuitive, subject to the terms and
conditions set forth herein;
E. Contemporaneously with the execution of this Agreement, Cardica and Intuitive
are entering into (a) an Equity Purchase Agreement (“Equity Agreement”) pursuant
to which Intuitive will purchase three million dollars (US$3,000,000) of equity
in Cardica and (b) a Registration Rights Agreement (“Registration Rights
Agreement”).
F. Cardica and Intuitive are contemplating entering into a Development Agreement
(“Development Agreement”) pursuant to which Cardica and Intuitive will
co-develop cutting and stapling devices, and clip applier devices.
In view of the foregoing and for other good and valuable consideration, receipt
and sufficiency of which are hereby acknowledged, the Parties agree as follows:
1. Definitions.
1.1. Certain Definitions. For purposes of this Agreement, in addition to the
terms that are defined on first use in this Agreement, the following terms shall
have the following meanings:
(a) “Affiliate” shall mean a person that directly or indirectly, through one or
more intermediaries, controls, or is controlled by, or is under common control
with, the Person specified. For purposes of this definition, the terms
“control”, “controlled by”, and “under common control with” shall mean the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of such Person and, in the case of an
entity, shall require (i) in the case of a corporate entity, direct or indirect
ownership of more than 50 percent of the securities having the right to vote for
the election of directors, and (ii) in the case of a non-corporate entity,
direct or indirect ownership of more than 50 percent of the equity interests
with the power to direct the management and policies of such non-corporate
entity.

 

 



--------------------------------------------------------------------------------



 



[*] = CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO
THE OMITTED PORTIONS.
(b) “Multi-fire Clip Applier” [*]
(c) “Commercialize” (or any form thereof, e.g., “Commercialization”) shall mean
to sell, offer for sale, import, export, distribute, promote, and market,
together with other activities typically associated with commercialization of a
medical product.
(d) “Commercially Reasonable Efforts” means timely application of efforts and
resources, consistent with the exercise of prudent business judgment by a
company with similar financial resources which intends to exploit a medical
product of similar market potential with a view to making a profit, taking into
account such matters as product efficacy and safety, size of market, anticipated
labeling, competitiveness of alternative products, strength of patent or trade
secret protection, likelihood of obtaining Regulatory Approval, and commercially
appropriate prioritization with respect to other company projects and products.
(e) “Confidential Information” shall mean all ideas and information of any kind
that are held in confidence by one Person and transferred, disclosed, or made
available by such Person to a receiving Person and are identified at the time of
disclosure as being proprietary or confidential, or would reasonably be regarded
as proprietary or confidential by a reasonable Person in like circumstances. The
obligations in this Agreement with respect to Confidential Information shall not
apply to any portion of the Confidential Information that the receiving Person
can demonstrate by legally sufficient evidence (i) now or hereafter, through no
act or failure to act on the part of the receiving Person, is or becomes public;
(ii) is known to the receiving Person or one of its Affiliates at the time such
person receives such Confidential Information from the disclosing Person;
(iii) is hereafter furnished to the receiving Person by an unrelated third
Person without violating any agreement with the disclosing Person; or (iv) is
independently developed by the receiving Person or one of its Affiliates without
use of any Confidential Information received from the other Person.
(f) “Control” or “Controlled” shall mean the ability of a Person to grant a
license or sublicense under Intellectual Property, other than as a result of
this Agreement and without violating the terms of any agreement or other
arrangement with any third party.
(g) “Field of Use” shall mean the use of Robotics to perform a diagnostic or
therapeutic medical procedure.
(h) “Governmental Authority” shall mean any nation, territory, or government (or
union thereof), foreign, domestic, or multinational, any state, local, or other
political subdivision thereof, and any bureau, court, tribunal, board,
commission, department, agency, or other entity exercising executive,
legislative, judicial, regulatory, or administrative functions of government,
including all taxing authorities and all European notified bodies, including
notified bodies within the sense of Article 16 of the European Union Medical
Device Directive 93/42/EEC, and all other entities exercising regulatory
authority over medical products or devices.

 

2



--------------------------------------------------------------------------------



 



[*] = CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO
THE OMITTED PORTIONS.
(i) The phrase “has application in the Field of Use” or “have application in the
Field of Use” shall mean that a reasonable person, skilled in the Field of Use
and the technology related to the relevant Licensed IP, could reasonably
conclude that the technology, enhancement, or other item in question might well
have commercial value if utilized (with or without further enhancement or
development) in the Field of Use.
(j) “Improvement Period” shall mean the period of time beginning on the
Agreement Date and expiring on the [*] of the Agreement Date.
(k) “Improvement Period Patent Rights” [*]
(l) “Intellectual Property” or “IP” shall mean: (i) Patent Rights; (ii)
trademarks, service marks, trade names, brand names, certification marks,
designs, logos and slogans, commercial symbols, business name registrations,
domain names, trade dress and other indications of origin and general
intangibles of like nature, the goodwill associated with the foregoing, and
registrations in any domestic or foreign jurisdiction of, and applications in
any such jurisdiction to register, the foregoing, including any extension,
modification, or renewal of any such registration or application; (iii) research
and development data, formulae, ideas, know-how, research, analysis,
experiments, proprietary processes and procedures, algorithms, models and
methodologies, technical information, technologies, techniques, innovations,
creations, concepts, designs, industrial designs, procedures, trade secrets and
confidential information, and rights in any domestic or foreign jurisdiction to
limit the use or disclosure thereof by any person; (iv) writings and other works
of authorship of any type (including patterns, drawings, data, the content
contained on any web site), whether copyrightable or not, in any such
jurisdiction, and any copyrights and moral rights therein (“Copyrights”);
(v) computer software (whether in source code or object code form), databases,
compilations, and data; and (vi) registrations or applications for registration
of copyrights in any domestic or foreign jurisdiction, and any renewals or
extensions thereof; and (vii) any similar intellectual property or proprietary
rights.
(m) “Know-How” shall mean all data and information owned by, used by, held for
use by or on behalf of, licensed to, or otherwise Controlled by Cardica or a
Cardica Affiliate and maintained in confidence by Cardica or a Cardica
Affiliate, including all processes, plans, designs, research, operating manuals,
methods, compounds, formulae, discoveries, developments, designs, drawings,
technology, techniques, procedures, specifications, inventions, computer
programs, and any other scientific or technical data or information conceived,
memorialized, developed, and/or reduced to practice, in each case whether or not
patentable in any jurisdiction. Until such time as any particular patent has
been published in accordance with the terms of a patent application or such
patent application has been published, the term “Know-How” shall be deemed to
include all inventions disclosed in such patent application.

 

3



--------------------------------------------------------------------------------



 



[*] = CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO
THE OMITTED PORTIONS.
(n) “Licensed IP” shall mean the following, but only to the extent having
application in the Field of Use:
(i) (A) All Patent Rights owned and/or Controlled by Cardica or any Cardica
Affiliate on the Agreement Date and (B) Improvement Period Patent Rights owned
and/or Controlled by Cardica or any Cardica Affiliate;
(ii) All Cardica Know-How that is owned and/or Controlled by Cardica on the
Agreement Date and/or during the Improvement Period; and
(iii) All Intellectual Property as defined in Subsections (iii)—(vii) of
Section 1.1(l) that is owned and/or Controlled by Cardica on the Agreement Date
and/or during the Improvement Period.
The Licensed IP shall include, but not be limited to, the Patent Rights set
forth on Exhibit 1.1(n) attached hereto. The Patent Rights in Section 1.1(n)(i)
are referred to herein as the “Licensed Patent Rights.” In the event that
Cardica is acquired by a third party or otherwise undergoes a Change of Control
involving a third party (such third party or its successor in such Change of
Control hereinafter referred to as a “Buyer”), then the Intellectual Property of
such Buyer held, owned, controlled or developed by such Buyer or its Affiliates
(whether prior to or after such acquisition) shall be excluded from the Licensed
IP unless such Intellectual Property was owned and/or Controlled by Cardica
prior to such acquisition or Change of Control.
(o) “Lien” shall mean all liens, pledges, charges, mortgages, encumbrances,
restrictions, licenses, adverse rights or claims, and security interests of any
kind or nature whatsoever.
(p) “Litigation Matter” shall mean any claim, investigation, arbitration,
grievance, litigation, action, suit, or proceeding, administrative or judicial,
to which a Party is (or, to such Party’s knowledge, is threatened in writing to
be made) a party, or relating to the Licensed IP, the Reload, clips, staples,
Cardica’s cutting and stapling instruments, Cardica’s clip appliers, or this
Agreement (whether such Party is a plaintiff, defendant, or otherwise), at law
or in equity or otherwise, or before any Governmental Authority.
(q) “Party” shall mean each of Intuitive and Cardica (including their respective
Affiliates), who together are sometimes referred to as the “Parties”. As used in
this Agreement, references to “third parties” do not include either Party or the
Affiliates of either Party.
(r) “Patent Costs” shall mean the costs and expenses paid to outside legal
counsel, Governmental Authorities, and other third parties incurred in
connection with preparing, filing, prosecuting, obtaining, and maintaining
Licensed IP, or taking any Patent Prosecution Action, including costs and
expenses of patent interference, re-examination, reissue, protest, opposition,
nullification, and similar proceedings (and any appeal thereof in any court or
administrative agency).

 

4



--------------------------------------------------------------------------------



 



[*] = CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO
THE OMITTED PORTIONS.
(s) “Patent Prosecution Action” shall mean any and all actions that may be taken
in connection with preparing, filing, prosecuting, obtaining, and maintaining
throughout the world patent protection for Licensed IP, including patent
applications and other related material submissions and correspondence with any
patent authorities, and including with regard to any patent interference,
re-examination, reissue, protest, opposition, nullification, and similar
proceedings (and any appeal thereof in any court or administrative agency).
(t) “Patent Rights” means (i) any and all written, oral, and visual ideas,
concepts, and inventions, whether or not any such idea, concept, or invention
has been filed as a patent application or submitted by the inventor(s) to any
attorney or other person for evaluation as to patentability, (ii) any patents,
patent applications, any patents issuing therefrom worldwide, and all
provisional rights with respect to patent applications, (iii) any improvements,
substitutions, divisionals, patents of addition, continuations,
continuations-in-part, reissues, renewals, registrations, confirmations,
re-examinations, extensions, supplementary protection certificates, term
extensions (under applicable patent law or regulation or other law or
regulation), and certificates of invention of any patents or patent
applications, and (iv) all rights to exploit any of the foregoing.
(u) The term “Person” shall mean an individual, corporation, partnership,
limited partnership, limited liability company, unincorporated association,
trust, joint venture, union or other organization or entity, including a
Governmental Authority.
(v) “Cardica Know-How” shall mean any Know-How owned or Controlled by Cardica or
any Cardica Affiliate that has application in the Field of Use.
(w) “Change of Control” shall mean, with respect to either Party, the sale or
announcement of signing of definitive agreements pursuant to a sale of all or
substantially all of assets or issued and outstanding capital stock of such
Party, or merger or consolidation involving such Party in which stockholders of
such Party immediately before such merger or consolidation do not own
immediately after such merger or consolidation capital stock or other equity
interests of the surviving corporation or entity representing more than fifty
percent in voting power of capital stock or other equity interests of such
surviving corporation or entity outstanding immediately after such merger or
consolidation. If a signed definitive agreement does not close, then no Change
of Control is deemed to have occurred.
(x) “Regulatory Approval” shall mean any and all approvals (including any
necessary governmental price or reimbursement approvals), licenses,
registrations, or authorizations of the applicable Governmental Authority
necessary for the use, storage, import, promotion, marketing, and
Commercialization of the clip appliers, stapling and cutting instruments,
Reloads, staples, or clips that fall within the scope of the license granted
under Section 2.1(a).
(y) “Reload” shall mean a cartridge with staples and with or without a cutting
device.
(z) “Robotics” shall mean a [*]
(aa) “Stapler” [*]

 

5



--------------------------------------------------------------------------------



 



[*] = CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO
THE OMITTED PORTIONS.
(bb) “Sublicensee” shall mean any person to whom (i) Intuitive sublicenses its
rights under this Agreement in the manner provided in Section 2.3 or (ii) grants
a covenant not to sue with respect to its rights under the Licensed IP in the
Field of Use, but the term “Sublicensee” shall not include any person who
manufactures a Reload for Intuitive or an Affiliate of Intuitive but does not
sell such Reloads other than to Intuitive or an Affiliate of Intuitive.
(cc) “Technology” shall mean any idea, data, writing, invention, discovery,
improvement, trade secret, development, know-how, method, technique, formula,
process, or other technology, whether or not patentable, copyrightable, or
protectable as a trade secret, confidential information, or know-how, or any
other form of intellectual property.
(dd) “Vascular Anastomosis” shall mean of or related to a surgical process of
joining two blood vessels together.
(ee) “Net Sale(s)” shall mean the sale revenues by Intuitive or its Affiliates
or Sublicensees, less the following (in each case to the extent related to
products generating such revenues): (i) discounts or rebates actually allowed or
granted from the billed amount, (ii) credits or allowances actually allowed or
granted for returns, (iii) transportation costs actually paid by the selling
Person, and (iv) sales taxes or the like that are included in the billed amount
and actually paid by the selling Person.
2. Licenses and Technology Transfer.
2.1. License Grants to Intuitive.
(a) Cardica hereby grants to Intuitive a worldwide, perpetual, irrevocable,
exclusive license under the Licensed IP to practice such Licensed IP in the
Field of Use, such exclusive license including but not limited to the right to
make, have made, use, offer for sale, sell, market, import, export, distribute,
Commercialize, in any manner whatsoever, and enforce (even against Cardica and
its Affiliates) the Licensed IP in the Field of Use, as set forth in Section 5
of this Agreement. The license from Cardica to Intuitive does not extend to
Vascular Anastomosis products. To be clear, in the event a patent claim under
the Licensed IP covers a Vascular Anastomosis application and another
application within the Field of Use, the license from Cardica to Intuitive shall
exclude the Vascular Anastomosis application but shall include the other
application within the Field of Use. For avoidance of doubt, the license in this
Section 2 becomes irrevocable on the Agreement Date.
(b) The license granted under Section 2.1(a) shall not be sublicensable by
Intuitive except as set forth in Section 2.3.

 

6



--------------------------------------------------------------------------------



 



[*] = CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO
THE OMITTED PORTIONS.
(c) Cardica agrees that it will not, and will ensure that its Affiliates do not,
during the License Term assign, transfer, convey, or otherwise dispose of any
Licensed IP that has application in the Field of Use (an “IP Transfer”) unless
such IP Transfer shall have been made subject to the license grant and
exclusivity requirements set forth in this Section 2.1 and to the other express
terms of this Agreement, including, in particular, Section 12.10. However,
nothing in this section prohibits Cardica from granting a security interest in
the Licensed IP to a creditor, if such a security interest is required by the
creditor for Cardica to obtain financing, provided that the creditor recognizes
the validity of the preexisting licenses and sublicenses granted to Intuitive
under Section 2 and agrees in writing to take the security interest subject to
these preexisting licenses, sublicenses, and the terms of this Agreement.
(d) Cardica agrees that it shall not, and will ensure that its Affiliates do
not, utilize or practice, or grant any rights to any third party with respect
to, the Licensed IP in the Field of Use that are in any way inconsistent with
the rights granted to Intuitive under this Agreement.
(e) Intuitive will, where reasonably practical, mark all applicable medical
devices, or packaging thereof, with a notice of the applicable Licensed Patent
Rights.
(f) For any Licensed IP Controlled by Cardica or its Affiliates that is
sublicensed to Intuitive under Section 2.1(a), Intuitive agrees to pay, if
applicable and necessary for Intuitive to benefit from such sublicensed Patent
Rights, on a pass-through basis, royalty or other monetary obligation for
royalty obligation in the original license grant to Cardica of such sublicensed
Patent Rights. For avoidance of doubt, the pass-through obligation under this
Section 2.1(f) shall be deducted from any Royalty Payment due Cardica under
Section 4.
(g) Cardica shall disclose to Intuitive a listing of all worldwide patent
applications and patents included in the Licensed IP on the Agreement Date. For
any such patent applications or patents licensed by Cardica or its Affiliates,
Cardica shall disclose to Intuitive the associated license grant so that
Intuitive may determine the extent of Control of such patent applications or
patents by Cardica or its Affiliates. This listing of patent applications and
patents, and associated license terms if applicable, shall include at least
those referred to in Cardica’s most recent Form 10-K filing with the United
States Securities and Exchange Commission, to the extent falling within the
definition of Licensed IP.
2.2. Non-Exclusive License to Use Technical Information.
(a) Cardica shall provide Intuitive with any and all information in the
possession of Cardica and its Affiliates, without limitation as to kind, that
may be reasonably required by Intuitive or a Intuitive Affiliate to support
regulatory submissions as to products covered by the Licensed IP in the Field of
Use (the “Products”), or for any purposes related to the Commercialization of
the Products (but subject to any third party confidentiality obligations); and
hereby grants to Intuitive and its Affiliates a non-exclusive, worldwide,
irrevocable, perpetual, transferable and royalty-free license to use such
information, including the information described in Section 2.2 (b), to support
regulatory submissions as to the Products, and/or for any purposes related to
the development, manufacture, and Commercialization of the Products. The license
granted under this Section 2.2 shall not be sublicensable by Intuitive except as
set forth in Section 2.3.

 

7



--------------------------------------------------------------------------------



 



[*] = CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO
THE OMITTED PORTIONS.
(b) Cardica shall provide to Intuitive, via electronic delivery to an Intuitive
supplied, secure ftp site, on a bi-weekly basis or upon a Change of Control, the
following information for archiving by Intuitive ; and hereby grants to
Intuitive and its Affiliates a non-exclusive, worldwide, irrevocable, perpetual,
transferable and royalty-free license to use such information to support
regulatory submissions as to the Products, or for any purposes related to the
Commercialization of the Products:
(i) Technical Review records, including agendas, minutes and presentations
(ii) CAD files and drawings for the Products (including packaging, labeling,
assemblies, test fixtures and assembly fixtures)
(iii) Design input/output (customer requirements documents, product requirements
and specifications, supporting documents, marketing studies)
(iv) Risk analysis (FMEAs, hazard analysis, quality requirements)
(v) Tooling strategy documents (component and assembly tooling quotes, supplier
contact information)
(vi) Design Validation & Verification documents (engineering test
protocols/reports/summaries)
(vii) Clinical testing records (including protocols, reports, pictures,
summaries)
(viii) Regulatory documents (510k/technical files of predicate, associated
documents of new design).
2.3. Sublicenses. Intuitive shall have the right to sublicense, in whole or in
part, the rights granted herein to the Licensed IP, within the Field of Use
without Cardica’s prior consent, subject to the following:
(a) Sublicense Agreement. Intuitive shall execute a written sublicense with each
Sublicensee which shall be subject to Intuitive’s rights and obligations under
the terms of this Agreement. Intuitive shall report the granting of all such
sublicenses to Cardica within thirty (30) days of the granting of the same, and
along with such notification shall provide a copy of the sublicense agreement.
Intuitive shall cause any such sublicense agreement contains terms that are at
least as protective of the Licensed IP and Confidential Information as the terms
set forth in this Agreement, and that also include no provisions that would be
in violation of the license grant set forth in this Agreement. Intuitive shall
be obligated to use Commercially Reasonable Efforts in monitoring the
performance of its Sublicensees and shall indemnify Cardica for any material
violation by a Sublicensee of its obligations related to the Licensed IP under a
sublicense agreement. For avoidance of doubt, Intuitive does not have any
obligation to report any sublicense to any wholly owned subsidiary or
Affiliates.

 

8



--------------------------------------------------------------------------------



 



[*] = CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO
THE OMITTED PORTIONS.
(b) Performance of Other Obligations by Sublicensees. Intuitive shall, and by
this Agreement hereby does, agree to cause any Sublicensee to assume and agree
to perform all of the covenants and obligations of Intuitive to Cardica
contained in this Agreement as fully and to the same extent as if such person
were Intuitive under this Agreement but with such modifications as may be
appropriate to reflect the extent, if any, to which the sublicense is narrower
in scope than the license grant contained this Agreement.
(c) Distributors. Intuitive may exercise its rights and obligations under this
Agreement through its distributors and sub-distributors through multiple tiers.
Such exercise shall not constitute a sublicense.
3. License Payments.
3.1. Irrevocable License Fee. Intuitive shall pay to Cardica an initial,
one-time, license fee of Nine Million Dollars (US$9,000,000) (“Irrevocable
License Fee”) not later than five (5) business days after the execution of this
Agreement by both Parties. The payment of the Irrevocable License Fee shall be a
condition precedent to the effectiveness of this Agreement. If the Irrevocable
License Fee is not paid within five (5) business days after execution of this
Agreement, this Agreement shall lapse and be deemed null, void, and of no
effect.
3.2. [*]
3.3. Payment Terms. Intuitive shall notify Cardica in writing on the occurrence
of the [*]. All payments due from Intuitive to Cardica shall be made by wire
transfer of immediately available funds to an account designed by Cardica. All
payments shall be made in U.S. dollars. If Intuitive is required by law to
withhold any tax to the tax or revenue authorities in any country regarding any
payments or royalties, such amount shall be deducted from the amounts to be paid
by Intuitive, and Intuitive shall notify Cardica and promptly furnish Cardica
with copies of any tax certificate or other documentation evidencing such
withholding.
4. Royalty Payments.
4.1. [*] Reload. Upon first commercial sale by Intuitive or an Affiliate or
Sublicensee of a [*] Stapler, and for a period not to exceed [*] years from such
first commercial sale, Intuitive or an Affiliate shall pay Cardica a [*] royalty
(“[*] Royalty”) on Intuitive or Intuitive Affiliate or Sublicensee Reload Net
Sales in any jurisdiction in which at least one valid granted patent owned or
Controlled by Cardica has one or more claims that (i) include one or more novel
features associated with such [*] Reload and/or corresponding anvil, and
(ii) would be infringed absent a license from Cardica by the use, sale,
importation, or manufacture of any such [*] Reload.

 

9



--------------------------------------------------------------------------------



 



[*] = CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO
THE OMITTED PORTIONS.
4.2. [*] Stapler and Reload. Upon first commercial sale by Intuitive or an
Affiliate or Sublicensee of an [*] Stapler, and for a period not to exceed [*]
years from such first commercial sale, Intuitive or an Affiliate shall pay
Cardica a [*] royalty (“[*] Royalty”) on:
(a) Intuitive or Intuitive Affiliate or Sublicensee [*] Stapler Net Sales in any
jurisdiction in which at least one valid granted patent owned or Controlled by
Cardica has one or more claims that (i) include one or more novel features of
such [*] Stapler apart from an associated [*] Reload and/or corresponding anvil,
and (ii) would be infringed absent a license from Cardica by the use, sale,
importation, or manufacture of any such [*] Stapler; and
(b) Intuitive or Intuitive Affiliate or Sublicensee [*] Reload Net Sales in any
jurisdiction in which at least one valid granted patent owned or Controlled by
Cardica has one or more claims that (i) include one or more novel features
associated with such [*] Reload and/or corresponding anvil, and (ii) would be
infringed absent a license from Cardica by the use, sale, importation, or
manufacture of any such [*] Reload and/or corresponding anvil.
4.3. [*] Stapler and Reload. Upon first commercial sale by Intuitive or an
Affiliate or Sublicensee of a [*] Stapler, and for a period not to exceed [*]
years from such first commercial sale, Intuitive or an Affiliate shall pay
Cardica a [*] royalty (“[*] Royalty”) on:
(a) Intuitive or Intuitive Affiliate or Sublicensee [*] Stapler Net Sales in any
jurisdiction in which at least one valid granted patent owned or Controlled by
Cardica has one or more claims that (i) include one or more novel features of
such [*] Stapler apart from an associated [*] Reload and/or corresponding anvil,
and (ii) would be infringed absent a license from Cardica by the use, sale,
importation, or manufacture of any such [*] Stapler; and
(b) Intuitive or Intuitive Affiliate or Sublicensee [*] Reload Net Sales any
jurisdiction in which at least one valid granted patent owned or Controlled by
Cardica has one or more claims that (i) include one or more novel features
associated with such [*] Reload and/or corresponding anvil, and (ii) would be
infringed absent a license from Cardica by the use, sale, importation, or
manufacture of any such [*] Reload and/or corresponding anvil.
4.4. Multi-fire Clip Applier. Upon first commercial sale by Intuitive or an
Affiliate or Sublicensee of a Multi-fire Clip Applier, and for a period not to
exceed [*] years from such first commercial sale, Intuitive shall pay Cardica a
[*] royalty (“Multi-fire Clip Applier Royalty”) on:
(a) Intuitive or Intuitive Affiliate or Sublicensee Multi-fire Clip Applier Net
Sales in any jurisdiction in which at least one valid granted patent owned or
Controlled by Cardica has one or more claims that (i) include one or more novel
features of such Multi-fire Clip Applier apart from an associated clip, and
(ii) would be infringed absent a license from Cardica by the use, sale,
importation, or manufacture of any such Multi-fire Clip Applier; and

 

10



--------------------------------------------------------------------------------



 



[*] = CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO
THE OMITTED PORTIONS.
(b) Intuitive or Intuitive Affiliate or Sublicensee Multi-Fire Clip Applier clip
Net Sales in any jurisdiction in which at least one valid granted patent owned
or Controlled by Cardica has one or more claims that (i) include one or more
novel features associated with such clips, and (ii) would be infringed absent a
license from Cardica by the use, sale, importation, or manufacture of any such
clips.
4.5 Other Products. Either Party may develop one or more products other than
those set forth in paragraphs 4.1—4.4 above (“Other Products”), including
without limitation staplers or Reloads in other sizes. Upon first commercial
sale by Intuitive or an Affiliate or Sublicensee of any such Other Products,
regardless of which Party develops such Other Products, and for a period not to
exceed [*] years from such first commercial sale, Intuitive or an Affiliate
shall pay Cardica a [*] royalty (“Other Products Royalty”) on Intuitive or
Intuitive Affiliate or Sublicensee Other Products Net Sales in any jurisdication
in which at least one valid granted patent owned or Controlled by Cardica has
one or more claims that would be infringed absent a license by the use, sale,
importation, or manufacture of any Other Products.
4.6 Royalty Payments and Reports. At the end of each calendar quarter, Intuitive
shall calculate royalty amounts payable to Cardica pursuant to this Section 4
with respect to Net Sales generated in such calendar quarter, which amounts
shall be converted to United States dollars at such time in accordance with
Intuitive’s standard practice for currency conversion, applied consistently
across its organization and product lines. Intuitive or an Intuitive Affiliate
shall pay such amount in United States dollars within forty-five (45) days after
the end of such calendar quarter. Each payment of royalties due to Cardica shall
be accompanied by a statement of the amount of gross sales of the
royalty-bearing products during the applicable calendar quarter, an itemized
calculation of Net Sales showing deductions provided for in the definition of
Net Sales during such calendar quarter, and a calculation of the amount of
royalty payment due on such Net Sales for such calendar quarter.
4.7 Records; Audits. Intuitive shall maintain complete and accurate records in
sufficient detail to permit Cardica to confirm Intuitive’s Net Sales levels in
order to assess whether the [*] has been triggered and to verify the accuracy of
any royalty payments or royalty reports provided under this Agreement (the
“Audit Purpose”). For a period of three (3) years from the creation of
individual records, such records shall be available during regular business
hours, upon reasonable prior notice and not more often than once each calendar
year, for examination by an independent accounting firm selected by Cardica and
reasonably acceptable to Intuitive, for the sole purpose of the Audit Purpose.
The accounting firm shall disclose to Cardica only such information as is
necessary for the Audit Purpose. Any amounts shown to be owed but unpaid shall
be paid within thirty (30) days from the accountant’s report, plus interest from
the original due date. Any amounts shown to have been overpaid shall be credited
against the subsequent royalty payment. Cardica shall bear the full cost of any
such audit.

 

11



--------------------------------------------------------------------------------



 



[*] = CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO
THE OMITTED PORTIONS.
5. Enforcement of Licensed IP.
5.1. Rights to Enforce.
(a) With respect to the enforcement and defense of the Licensed IP, Cardica and
Intuitive shall inform each other promptly in writing of any knowledge of any
alleged infringement, misuse, or misappropriation by any person of the Licensed
IP that has application in the Field of Use (such infringement, misuse, or
misappropriation, the “Infringement”) and shall provide a summary of any
evidence indicating such Infringement. Cardica and Intuitive shall meet to
discuss and agree upon a strategy to resolve the alleged Infringement.
(b) Intuitive shall have the sole right but not the obligation to prosecute or
seek to end at its own expense any Infringement of the Licensed IP, to the
extent that such Infringement occurs in the Field of Use.
(c) The Party exercising its sole right of enforcement with respect to a
particular Infringement is defined as “Primary Enforcement Party”.
5.2. Enforcement by Primary Enforcement Party.
(a) When the Primary Enforcement Party takes action to prosecute any
Infringement, it shall:
(i) be responsible for all costs of prosecuting such Infringement, except as
provided in Section 5.2(d);
(ii) provide the other Party with copies of all pleadings and other documents
proposed to be initially filed or served by the Primary Enforcement Party in
sufficient time to allow for review and comment by the other Party.
(iii) as reasonably requested by the other Party, regularly provide the other
Party with copies of all pleadings and other documents proposed to be filed or
served by the Primary Enforcement Party and other material submissions and
correspondence in any way related to such prosecution of such Infringement, as
applicable, in sufficient time to allow for review and comment by the other
Party; and
(iv) provide the other Party and its counsel with a reasonable opportunity to
consult with the Primary Enforcement Party and its counsel regarding the filing,
service of process, and contents of any documents proposed to be filed or served
by the Primary Enforcement Party and other material submissions and
correspondence in any way related to such prosecution of such Infringement or in
connection therewith, and the Primary Enforcement Party shall give consideration
to the reasonable requests of the other Party regarding the same.
(b) To the extent that the other Party is deemed an indispensable party in the
Primary Enforcement Party’s litigation involving the Licensed IP, the other
Party agrees to join the Primary Enforcement Party in such action. The Primary
Enforcement Party shall reimburse all of the other Party’s reasonable expenses,
including attorney fees, and pay a reasonable hourly consulting fee for use of
the other Party’s personnel, in connection with litigation involving the
Licensed IP that the other Party is required to join as an indispensable party.

 

12



--------------------------------------------------------------------------------



 



[*] = CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO
THE OMITTED PORTIONS.
(c) The other Party agrees to cooperate with the Primary Enforcement Party in
any lawsuit that the Primary Enforcement Party brings against a third party to
enforce the Primary Enforcement Party’s rights in the Licensed IP and to join
the Primary Enforcement Party as a party to such lawsuit if (i) requested by the
Primary Enforcement Party and (ii) if the Primary Enforcement Party agrees to
(A) reimburse all of the other Party’s reasonable litigation expenses, including
attorney fees, in such lawsuit, and (B) pay a reasonable hourly consulting fee
for use of the other Party’s personnel in connection with such lawsuit.
(d) To the extent permissible under the Federal Rules of Civil Procedure, each
Party shall have the right, with counsel of its own choosing and at its own
expense, to join in any of the other Party’s litigation involving the Licensed
IP.
5.3. Enforcement Action by Third Party.
(a) If any Party receives notice by counterclaim, declaratory judgment action or
otherwise, alleging the invalidity, unenforceability, non-infringement, misuse,
or misappropriation with respect to any Licensed IP, it shall bring such fact to
the attention of the other Party, including all relevant information related to
such claim. Where such allegation is made in an patent opposition, patent
reexamination, patent interference or other patent office proceeding or in
otherwise connection with any Patent Prosecution Action, the provisions of
Section 6 shall apply. Where such allegation is made in a counterclaim to, or
otherwise in connection with, a suit or other action brought under Section 5.2,
the provisions of Section 5.2 shall apply. In all other cases, (i) for Licensed
Patent Rights, the Party who prosecuted such Licensed Patent Right pursuant to
Section 6 shall have the first right to defend such action at its own expense
and (ii) for any other Licensed IP, Cardica shall have the first right to defend
such action at its own expense; provided, however, that in either case ((i) or
(ii), if a Party pursuant to Section 5.2 elects to bring an Infringement
counterclaim, the provisions of Section 5.2 shall thereafter apply. If the Party
with the first right to defend any Licensed IP elects not to defend such action,
it shall so notify the other Party in writing, and the other Party shall have
the right to defend such action, at the other Party’s expense.
(b) The provisions of this Section 5.3 shall be in addition to, and not in lieu
of, the Parties’ indemnification obligations contained in Section 9, and in the
event of any conflict between the provisions of this Section 5.3 and the
indemnification obligations contained in Section 9, the indemnification
obligations contained in Section 9 shall be controlling.
(c) All actions taken by a Party to defend any Licensed IP pursuant to this
Section 5.3 shall be subject to the following conditions:
(i) such defending Party shall be responsible for all costs of prosecuting and
defending against such action;
(ii) as reasonably requested by the non-defending Party, the defending Party
shall regularly provide the non-defending Party with copies of all pleadings and
other documents proposed to be filed or served by the defending Party and other
material submissions and correspondence in any way related to such defense, as
applicable, in sufficient time to allow review and comment by the non-defending
Party; and

 

13



--------------------------------------------------------------------------------



 



[*] = CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO
THE OMITTED PORTIONS.
(iii) the defending Party shall provide the non-defending Party and its counsel
with a reasonable opportunity to consult with the defending Party and its
counsel, at the non-defending Party’s own expense, regarding the filing, service
of process, and contents of any documents proposed to be filed or served by the
defending Party and other material submissions and correspondence in any way
related to such defense or in connection therewith, and the defending Party
shall give consideration to the non-defending Party’s reasonable requests
regarding the same.
5.4. Amounts Recovered. Any amounts recovered by either Party for past
Infringement that occurs in the Field of Use in connection with a suit pursuant
to this Section 5, whether by settlement or judgment, shall be used to reimburse
the Parties for their reasonable out-of-pocket costs and expenses in making such
recovery (which amounts shall be allocated first to the party acting as Primary
Enforcement Party if such amounts are insufficient to cover such costs and
expenses in full). Any remainder that relates to an Infringement of Licensed IP
occurring in the Field of Use shall belong in full to Intuitive and/or an
Affiliate of Intuitive (as applicable), and any remainder that relates to an
Infringement occurring outside the Field of Use of IP that is owned or
Controlled by Cardica or a Cardica Affiliate and that is not licensed to
Intuitive shall belong to Cardica.
5.5. Limitation on Settlements. The Parties agree that the primary goal in
litigating validity and enforceability issues associated with the Licensed IP
shall be the preservation of maximum claim breadth and enforcement rights, and
the Parties shall cooperate with each other in good faith to achieve this mutual
goal. Except with the prior written consent of the other Party, neither Party
shall consent to entry of any judgment or enter into any settlement with respect
to any infringement or other action identified in this Section 5 that (i) would
result in monetary, injunctive, or other relief being imposed against the other
Party, (ii) would constitute or require any admission of liability or wrongdoing
on the part of the other Party that does not provide a full release of liability
for the other Party, or (iii) would otherwise materially diminish the claim
scope of the applicable Licensed IP or affect its validity or enforceability.
6. Prosecution of Patent Rights.
6.1. Prosecution and Maintenance of Patent Rights. For countries or regions that
grant Patent Rights (“Designated Jurisdictions”), Cardica shall use Commercially
Reasonable Efforts to prepare, file, prosecute, obtain, and maintain:
(a) all Licensed Patent Rights existing as of the Agreement Date; and
(b) all Licensed Patent Rights that come into existence after the Agreement Date
in any Designated Jurisdiction selected at Cardica’s discretion.
(c) With reference to Sections 6.1(a) and (b), Cardica shall otherwise take all
Patent Prosecution Actions as it shall deem to be commercially reasonable, in
its discretion, in order to protect and enhance the value of such Licensed
Patent Rights, and shall pay all Patent Costs incurred by Cardica in connection
with the foregoing activities.

 

14



--------------------------------------------------------------------------------



 



[*] = CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO
THE OMITTED PORTIONS.
6.2. Cooperation with Respect to Licensed Patent Rights. Cardica shall regularly
provide Intuitive with copies of all patent applications that, upon filing,
would be included in the definition of Licensed Patent Rights in the Field of
Use that are proposed to be filed by Cardica or any Affiliate, and Cardica shall
also provide Intuitive with copies of all other related material submissions and
correspondence with any patent authorities dealing with actual or potential
Licensed Patent Rights in the Field of Use, in sufficient time to allow for
review and comment by Intuitive. In addition, Cardica shall provide Intuitive
and its counsel with an opportunity to consult with Cardica and its counsel
regarding Patent Prosecution Actions relating to the Licensed Patent Rights and
any decisions by Cardica not to take any Patent Prosecution Actions, and Cardica
shall take into consideration the reasonable requests of Intuitive regarding the
same. Cardica shall cooperate fully with Intuitive, at Intuitive’s reasonable
request and Intuitive’s sole expense for its own actions, in connection with the
preparation, filing, prosecution, obtaining and maintenance of, all Patent
Prosecution Actions concerning the applicable Licensed Patent Rights by
Intuitive under this Section 6.2 (and in any other proceedings before a patent
official or office with respect thereto).
6.3. Election Not to Prosecute; Licensed Patent Rights; Right to Step In. If
Cardica elects not to:
(a) take any Patent Prosecution Action for any applicable Licensed Patent Rights
necessary to establish (e.g., prepare and file a patent application) or maintain
such Licensed Patent Rights in a particular Designated Jurisdiction;
(b) take any other action to prevent the forfeiture of commercially valuable
rights with respect to any applicable Licensed Patent Rights in a Designated
Jurisdiction that is reasonably necessary to establish or preserve such
commercially valuable rights in such Designated Jurisdiction; or
(c) pay the Patent Costs associated with any such Patent Prosecution Action or
such other action in any particular Designated Jurisdiction (in each case
relating to Licensed Patent Rights),
(each of the foregoing a “Requested Prosecution Action”), then in each such case
Cardica shall so notify (“Non-Prosecution Notice”) Intuitive promptly in writing
that it has made such an election. Cardica shall provide such Non-Prosecution
Notice to Intuitive on or before a date that it reasonably believes would
provide Intuitive with sufficient time to enable Intuitive to meet any deadlines
known to Cardica by which the Requested Prosecution Action must be taken to
establish or preserve commercially valuable rights in the Designated
Jurisdiction to which such Requested Prosecution Action relates. On receipt of
any Non-Prosecution Notice, Intuitive shall have the right but not the
obligation to take the Requested Prosecution Action at its own expense, and to
take over Prosecution of the Patent Rights that were subject to the
Non-Prosecution Notice, and Cardica shall cooperate fully with Intuitive with
respect to any such action. Intuitive shall be deemed to have received a
Non-Prosecution Notice with respect to any Requested Prosecution Action if
Cardica shall not have taken the Requested Prosecution Action within ten
(10) days of a written request by Intuitive that Cardica take such action.

 

15



--------------------------------------------------------------------------------



 



[*] = CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO
THE OMITTED PORTIONS.
7. Confidentiality.
7.1. Limited Disclosure and Use. Each of Intuitive and Cardica shall hold in
confidence any Confidential Information (including trade secrets) disclosed by
the other or otherwise obtained by such Party from the other Party as a result
of this Agreement, and each of Intuitive and Cardica shall protect the
confidentiality thereof with the same degree of care that it exercises with
respect to its own information of a like nature, but in no event less than
reasonable care. Intuitive shall have the right to provide Confidential
Information to its Affiliates and Sublicensees, subject to the confidentiality
obligations imposed by this Section 7.1. Without the prior written consent of
the disclosing Party, a receiving Party shall not use, disclose, or distribute
any Confidential Information, in whole or in part, except as required to perform
such Party’s obligations under this Agreement or in exercise or furtherance of
its rights under this Agreement. Access to the disclosing Party’s Confidential
Information shall be restricted to the receiving Party’s employees, agents, and
consultants, who, in each case, need to have access to carry out a permitted use
and are bound in writing to maintain the use and confidentiality restrictions of
such Confidential Information. The obligations set forth in this Section 7.1
shall survive any termination or expiration of this Agreement in perpetuity
(with respect to trade secrets and confidential financial information) and for a
period of five (5) years (with respect to all other Confidential Information).
7.2. Exceptions. Each receiving Party may disclose Confidential Information,
without prior approval from the other Party, to the extent such disclosure is
reasonably necessary to protect intellectual property rights to which such Party
has a right or license under this Agreement, to prosecute or defend litigation,
to comply with applicable law or regulations (e.g., Unites States Securities and
Exchange Commission filings), to obtain necessary or desirable Regulatory
Approvals or concurrences, or to respond to a valid order of a Governmental
Authority, provided that, other than with respect to disclosure for protecting
intellectual property rights in connection with a Patent Prosecution Action in
which such disclosure is required by applicable law, the receiving Party shall
(a) use reasonable efforts to secure confidential treatment of such Confidential
Information required to be disclosed, (b) use reasonable efforts to protect the
financial terms of this Agreement, and (c) unless precluded by applicable law
from doing so, give advance written notice to the disclosing Party sufficiently
in advance of the proposed disclosure so as to permit the disclosing Party to
have the opportunity to object to such disclosure or otherwise protect its
Confidential Information.
7.3. Use of Name; Disclosure of Terms of the Agreement. Except as required by
applicable law or regulation, neither Party shall use the name of the other
Party or any Affiliate of the other Party in any advertising without the prior
written approval of the other Party. Except as may be required by applicable law
or regulation, neither Party shall disclose any terms or conditions of this
Agreement without the prior written consent of the other, provided that
(a) either Party may disclose such terms and conditions in order to comply with
law or the rules of any stock exchange on which its securities are listed; and
(b) either Party may disclose such terms and conditions to existing and
potential lenders, material investors, and buyers who have agreed in writing to
keep such information confidential in accordance with provisions at least as
protective as those contained herein.

 

16



--------------------------------------------------------------------------------



 



[*] = CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO
THE OMITTED PORTIONS.
7.4. Termination. Each receiving Party shall, upon termination of this
Agreement, immediately discontinue use of the other’s Confidential Information
(except to the extent that such receiving Party retains a right or license to
use such Confidential Information, or requires such Confidential Information in
order to complete the transactions and purposes of this Agreement). Within
thirty (30) days after termination of this Agreement, or upon receipt of written
request by the disclosing Party, if earlier, all materials containing such
Confidential Information shall be returned by the receiving Party or (with the
disclosing Party’s prior written consent) destroyed, provided, however, that
each Party may retain copies of Confidential Information in which such Party has
a proprietary or licensed interest that survives termination, and the receiving
Party shall be entitled to retain a file copy of the Confidential Information
under the control of its general counsel or its outside counsel for archival
purposes and for monitoring its obligations under this Agreement, and in
connection with any related obligations under law, Device Regulation, or
Regulatory Approvals.
7.5. Permitted Disclosure to Related Persons. Notwithstanding the preceding
provisions of this Section 7, this Section 7 allows, without prior approval of
the other Party, disclosure of Confidential Information or the terms and
conditions of this Agreement: (i) by Intuitive, to any Intuitive Affiliate, or
to the respective auditors and business, financial, and legal advisers of
Intuitive or any Intuitive Affiliate who need to understand the proposed or
existing business relationship between Cardica and Intuitive, and (ii) by
Cardica, to any Cardica Affiliate, and to the respective auditors and business,
financial, and legal advisers who need to understand the proposed or existing
business relationship between Cardica and Intuitive.
8. Representations and Warranties.
8.1. Mutual Representations and Warranties. Each Party hereby represents and
warrants to the other Party as follows:
(a) It is a corporation duly organized, validly existing, and in good standing
under the laws of the jurisdiction in which it is incorporated. It has corporate
power to own its properties and to conduct its business as currently owned and
conducted.
(b) It has the full legal right and power to enter into and perform the
transactions contemplated by this Agreement, without need for any consent,
approval, authorization, license or order of, or notice to or filing with, any
Governmental Authority or other person. The execution, delivery, and performance
by such Party of this Agreement and the consummation by it of the transactions
contemplated hereby have been duly and validly authorized and approved by all
necessary corporate action of such Party. This Agreement evidences the legal,
valid, and binding obligations of such Party, enforceable against it in
accordance with its terms, subject to bankruptcy, insolvency, reorganization,
fraudulent conveyance, moratorium, or similar laws relating to or affecting the
rights and remedies of creditors generally. This Agreement has been duly
executed and delivered by such Party.

 

17



--------------------------------------------------------------------------------



 



[*] = CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO
THE OMITTED PORTIONS.
(c) The execution, delivery, and performance by it of this Agreement does not
and will not violate any applicable law or regulation, breach, create any
liability, or loss of a benefit under any agreement to which it is a party or by
which it is bound.
(d) The execution, delivery, and performance by it of this Agreement does not
require the approval of any Governmental Authority nor the application for or
filing of or for any license, permit, approval, waiver, no-action, or similar
permission from any Governmental Authority (excluding the Regulatory Approvals
expressly described in this Agreement).
8.2. Representations and Warranties of Cardica. Cardica hereby represents and
warrants, as at the Agreement Date, as follows:
(a) Title and Transfer. Cardica (i) owns and holds, free and clear of all Liens,
all right, title, and interest in the Licensed IP, with the exception of a
security interest granted to Century Medical; (ii) has the exclusive right to
make, have made, use, sell, offer for sale, market, import, export, distribute,
Commercialize, and license the Licensed IP in the Field of Use on a worldwide
basis; and (iii) has the exclusive right to bring actions for the infringement
of the issued patents included in the Licensed IP in the Field of Use. Pursuant
to this Agreement, Cardica will license to Intuitive all of its right, title,
and interest in and to all Licensed IP in the Field of Use to the extent set
forth in Section 2.1 of this Agreement, free and clear of all Liens. Cardica has
not granted (and is not obligated to grant) to any other person any license,
option, or other rights with respect to the Licensed IP in the Field of Use.
(b) Confidentiality. Cardica has taken reasonable efforts to protect the
confidentiality of any Know-How or confidential or proprietary information
included in the Licensed IP.
(c) No Contest of Validity or Patentability. There is no pending or, to the
knowledge of Cardica, threatened Litigation Matter (and Cardica has received no
notice) (i) contesting the patentability, validity, enforceability, ownership,
or right to use, assign, license, sublicense, or dispose of any Intellectual
Property included in the Licensed IP that has application in the Field of Use,
or (ii) asserting that any Licensed IP that has application in the Field of Use
(or the design, manufacture, use, importation, marketing, offer for sale, or
sale of any Cardica stapling and cutting instruments, clip appliers, Reloads,
staples, and/or clips) conflicts or will conflict with the Intellectual Property
of any other person.
(d) Misappropriation; Notice of Infringement. Cardica has not misappropriated
from any person any Technical Information, nor any of the Technology covered by
any Licensed IP that has application in the Field of Use or that relates in any
way to clip appliers, stapling and cutting instruments, Reload, staples, and/or
clips. Cardica has received no notice of any infringement or alleged
infringement by any third party of the Licensed IP that has application in the
Field of Use.
(e) No In-Licensed IP. As at the Agreement Date, none of the Licensed IP has
been in-licensed from a third party.

 

18



--------------------------------------------------------------------------------



 



[*] = CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO
THE OMITTED PORTIONS.
8.3. Disclaimer. EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, NO PARTY MAKES
ANY REPRESENTATIONS OR WARRANTIES, EXPRESS OR IMPLIED, INCLUDING WITHOUT
LIMITATION ANY REPRESENTATIONS OR WARRANTIES OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, OR NON-INFRINGEMENT. NO PARTY WARRANTS THAT THE OTHER PARTY
WILL RECEIVE ANY PARTICULAR AMOUNT, OR ANY, REVENUES OR PROFITS AS A RESULT OF
ENTERING INTO THE BUSINESS ARRANGEMENTS DESCRIBED IN THIS AGREEMENT.
9. Indemnification; Limitation of Liability.
9.1. Cardica’s Indemnification Obligations. Cardica hereby agrees to indemnify,
defend, and hold harmless Intuitive, each of its Affiliates, and their
respective Sublicensees, directors, representatives, officers, employees,
agents, attorneys, successors, and assignees (collectively, the “Intuitive
Indemnified Parties”), from and against, and in respect of, any liability,
injury, damage, loss (including, but not limited to, direct economic loss), or
expense (including, but not limited to, reasonable attorney fees and reasonable
litigation expenses), as and when incurred by or imposed upon the Intuitive
Indemnified Parties in connection with any third party claims, suits, actions,
proceedings, demands, or judgments worldwide (“Third Party Claims”) arising out
of or resulting from (a) any infringement or alleged infringement of third party
Intellectual Property arising from Intuitive’s manufacture, use, or
Commercialization of medical devices and accessories for which Intuitive makes
Royalty Payments under Section 4, where the infringement or alleged infringement
arises from the design and/or approval by Cardica of all or part of such medical
devices and accessories; and/or (b) Cardica’s breach of the representations and
warranties set forth in Section 8.
9.2. Notice of Claims. Within thirty (30) days after a Person seeking
indemnification hereunder (hereinafter the “Indemnified Party”) has received
notice of or has acquired knowledge of any Third Party Claim, the Indemnified
Party shall, if such claim is indemnifiable by the other Party pursuant hereto
(hereinafter the “Indemnifying Party”), give the Indemnifying Party written
notice of such claim and the commencement or threatened commencement of such
Third Party Claim. Such notice shall state the nature and basis of such Third
Party Claim, and, if ascertainable, the amount thereof. Notwithstanding the
foregoing, the failure of the Indemnified Party to give such notice shall not
excuse the Indemnifying Party’s obligation to indemnify and defend the
Indemnified Party, except to the extent the Indemnifying Party has suffered
damage or prejudice by reason of the Indemnified Party’s failure to give or
delay in giving such notice. Within ten (10) business days of receipt of any
notice issued by the Indemnified Party pursuant to this Section 9.2, the
Indemnifying Party shall notify the Indemnified Party whether the Indemnifying
Party acknowledges its indemnification and defense obligation with respect to
the Third Party Claim which was the subject of the Indemnified Party’s notice or
whether it disclaims such obligations. In the event the Indemnifying Party
disclaims or fails to timely acknowledge its obligations with respect to any
Third Part Claim, the Indemnified Party shall have the right to defend such
Third Party Claim, with counsel of its own selection, and compromise such Third
Party Claim without prejudice to its right to indemnification hereunder. In the
event the Indemnifying Party timely acknowledges its

 

19



--------------------------------------------------------------------------------



 



[*] = CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO
THE OMITTED PORTIONS.
obligations hereunder with respect to any Third Party Claim, the Indemnifying
Party shall defend the same with counsel in accordance with this Section. Where
the Indemnifying Party shall have acknowledged in writing its obligations
hereunder with respect to any Third Party Claim, the Indemnified Party may, at
its expense, participate in the defense of such Third Party Claim and no such
Third Party Claim shall be settled by the Indemnified Party without the prior
written consent of the Indemnifying Party which consent shall not be
unreasonably withheld or delayed. At any time after the Indemnifying Party
acknowledges its obligations hereunder with respect to any Third Party Claim,
the Indemnifying Party may request the Indemnified Party to agree in writing to
the payment or compromise of such Third Party Claim (provided such payment or
compromise has been previously approved in writing by the third party claimant),
and, in the event the Indemnifying Party does so, the Indemnified Party shall
promptly agree in writing to such settlement, unless such settlement would
involve a remedy or remedies, other than the payment of money damages by the
Indemnifying Party, to which the Indemnified Party reasonably objects.
9.3. Third Party Beneficiaries. The Intuitive Indemnified Parties are intended
to be third party beneficiaries of the rights granted under this Section 9 and
to have the right to enforce such rights directly against the Indemnifying
Party. There shall be no other third party beneficiaries of this Agreement.
9.4. Limitation of Liability. IN NO EVENT SHALL EITHER PARTY BE LIABLE FOR ANY
INDIRECT, EXEMPLARY, INCIDENTAL, PUNITIVE, OR CONSEQUENTIAL DAMAGES ARISING IN
CONNECTION WITH THIS AGREEMENT, INCLUDING WITHOUT LIMITATION LOSS OF PROFITS OR
REVENUES, WHETHER OR NOT SUCH DAMAGES WERE WITHIN THE CONTEMPLATION OF THE
PARTIES. This paragraph shall not apply to any violation or infringement by a
Party or its Affiliates of the Intellectual Property of the other Party or its
Affiliates, to any violation of the exclusive license grant provisions of
Section 2.1, or to any breach of Section 7.
10. Dispute Resolution and Governing Law
10.1. Disputes. In the event of any dispute or disagreement between the Parties
which may arise out of or in relation to this Agreement, the Parties agree to
meet within thirty (30) days and discuss in good faith a possible resolution
thereof, which good faith efforts shall include at least one in-person meeting
between the Chief Executive Officers of each Party. If the matter is not
resolved within thirty (30) days of the first meeting between the Parties, then
except if the dispute or disagreement involves an allegation of fraud or other
intentional deception, either Party may proceed to arbitration under
Section 10.2 below.

 

20



--------------------------------------------------------------------------------



 



[*] = CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO
THE OMITTED PORTIONS.
10.2. Binding Arbitration. Binding arbitration shall be administered by JAMS and
conducted under its Comprehensive Arbitration Rules and Procedures. The place of
arbitration shall be San Jose, California. The arbitration shall be conducted by
three (3) neutral, independent arbitrator with not less than fifteen (15) years
of relevant experience in the subject matter of the dispute. The arbitrator
shall have no authority to award punitive damages. Each Party shall bear its own
costs and expenses and attorneys’ fees and an equal share of the arbitrator’s
fees and any administrative fees of arbitration. Except to the extent necessary
to confirm an award or as may be required by law, neither the Parties nor the
arbitrator may disclose the existence, content, or results of an arbitration
without the prior written consent of both Parties. In no event shall an
arbitration be initiated after the date when commencement of a legal or
equitable proceeding based on the dispute, controversy or claim would be barred
by the applicable statute of limitations. Notwithstanding anything to the
contrary herein, either Party may seek from any court having jurisdiction any
injunctive or provisional relief necessary to protect the rights or property of
such Party.
10.3. Patent Disputes. Notwithstanding anything to the contrary herein, any
dispute, controversy or claim relating to the scope, validity, enforceability or
infringement of any Patent Right shall be submitted to a court of competent
jurisdiction in which such Patent Right was granted or arose.
10.4. Governing Law and Jurisdiction. This Agreement and any dispute arising
from the performance or breach hereof shall be governed by, construed, and
enforced in accordance with the laws of the State of California without regard
to conflict of laws provisions.
11. Term and Termination.
11.1. License Term. The “License Term” and the license grants set forth in this
Agreement shall take effect at the Agreement Date and shall continue until the
expiration of the last to expire of the Licensed Patent Rights, including any
extensions thereof.
11.2. Material Breach by Cardica. If Cardica:
(a) materially breaches this Agreement and such breach remains uncured for
thirty (30) days following written notice of breach by Intuitive, or
(b) is subject to a petition for relief under any bankruptcy legislation, or
makes an assignment for the benefit of creditors, or is subject to the
appointment of a receiver for all or a substantial part of Cardica’s assets, and
such petition, assignment, or appointment prevents Cardica (as a legal or as a
practical matter) from performing its obligations under this Agreement, or such
petition, assignment, or appointment is not otherwise dismissed or vacated
within ninety (90) days, then, on each such occasion, subject to Section 11.4,
Intuitive shall also have the right (i) to seek monetary damages for such
material breach and/or equitable relief to prevent such material breach from
continuing or occurring again in the future, and/or (ii) to terminate this
Agreement for cause.
11.3. Material Breach by Intuitive. If Intuitive:
(a) materially breaches this Agreement and such breach remains uncured for
thirty (30) days following written notice of breach by Cardica, or

 

21



--------------------------------------------------------------------------------



 



[*] = CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO
THE OMITTED PORTIONS.
(b) is subject to a petition for relief under any bankruptcy legislation, or
makes an assignment for the benefit of creditors, or is subject to the
appointment of a receiver for all or a substantial part of Intuitive’s assets,
and such petition, assignment, or appointment prevents Intuitive (as a legal or
as a practical matter) from performing its obligations under this Agreement, or
such petition, assignment, or appointment is not otherwise dismissed or vacated
within ninety (90) days, then on each such occasion, subject to Section 11.4,
Cardica shall also have the right to (i) seek monetary damages for such material
breach and/or equitable relief to prevent such material breach from continuing
or occurring again in the future, and/or (ii) terminate this Agreement for
cause.
11.4. After Termination.
(a) After termination of this Agreement for any reason: the licenses granted in
Section 2 shall continue despite termination, and Sections 5, 6, 7, 8, 9, 11,
and 12 shall survive.
(b) If the Agreement is terminated for cause under Section 11.2 (Material Breach
by Cardica), Sections 3.2 and 4 shall terminate.
(c) If the Agreement is terminated for cause under Section 11.3 (Material Breach
by Intuitive), Sections 3.2 and 4 shall survive.
11.5. Section 365(n). All rights and licenses granted under or pursuant to this
Agreement are, and shall otherwise be deemed to be, for purposes of Section
365(n) of Title 11, U.S. Code (the “Bankruptcy Code”), licenses of rights to
“intellectual property” as defined in the Bankruptcy Code. The Parties agree
that Intuitive (as licensee under Section 2.1) shall retain and may fully
exercise all of their respective rights and elections under the Bankruptcy Code.
Each applicable licensor agrees during the License Term to create and maintain
current copies or, if not amenable to copying, detailed descriptions or other
appropriate embodiments, of all such Intellectual Property. All rights, powers,
and remedies of each licensee provided under this Section 11.5 are in addition
to and not in substitution for any and all other rights, powers, and remedies
now or hereafter existing at law or in equity in the event of any such
commencement of a bankruptcy proceeding by or against the applicable licensor.
12. General.
12.1. Waivers and Amendments.
(a) This Agreement may be amended, modified, or supplemented only by a written
instrument executed by the Parties to this Agreement.
(b) No waiver of any provision of this Agreement, or consent to any departure
from the terms of this Agreement, shall be effective unless the same shall be in
writing and signed by the Party waiving or consenting thereto. No failure on the
part of any Party to exercise, and no delay in exercising, any right or remedy
under this Agreement shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or remedy by such Party preclude any other or
further exercise thereof or the exercise of any other right or remedy. The
waiver by any Party to this Agreement of a breach of any provision of this
Agreement shall not operate as a waiver of any subsequent breach. All rights and
remedies under this Agreement are cumulative and are in addition to, and not
exclusive of, any other rights and remedies provided by law.

 

22



--------------------------------------------------------------------------------



 



[*] = CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO
THE OMITTED PORTIONS.
12.2. Entire Agreement. This Agreement constitute the entire agreement between
the Parties to this Agreement with respect to the subject matter of this
Agreement and supersede all prior agreements and understandings, whether written
or oral, between the Parties, or any of the Parties, in connection with such
subject matter.
12.3. Severability. If any provision of this Agreement is found invalid or
unenforceable by an arbitrator or court of competent jurisdiction, such
provision shall be enforced to the maximum extent permissible by law and the
other provisions of this Agreement shall remain in full force and effect.
12.4. Relationship of the Parties. This Agreement shall not constitute either
Party the agent or legal representative of the other Party for any purpose
whatsoever, and neither Party shall hold itself out as an agent of the other
Party. This Agreement creates no relationship of joint venturers, partners,
associates, employment, or principal and agent between the Parties, and both
Parties are acting as independent contractors. Neither Cardica nor Intuitive is
granted in this Agreement any right or authority to, and shall not attempt to,
assume or create any obligation or responsibility for or on behalf of the other.
Neither Cardica nor Intuitive shall have any authority to bind the other to any
contract, whether of employment or otherwise, and Cardica and Intuitive shall
bear all of their respective expenses for their operations, including the
compensation of their employees and the maintenance of their offices and service
facilities. Cardica and Intuitive shall each be solely responsible for their own
employees and salespeople and for their acts and the things done by them.
12.5. No Election of Remedies. Except as otherwise specifically provided in this
Agreement, the rights and remedies accorded in this Agreement to Cardica and
Intuitive are cumulative and in addition to those provided by law, and may be
exercised separately, concurrently, or successively.
12.6. Costs and Expenses. Except as expressly stated otherwise in this
Agreement, each Party shall bear its own costs and expenses of performance of
this Agreement.
12.7. Force Majeure. No Party shall be liable for failure to perform any of its
obligations under this Agreement when such failure is due to fire, flood,
strikes, labor troubles or other industrial disturbances, legal restriction,
riot, insurrection, or any other cause beyond the reasonable ability of the
Party affected thereby to control, and without such Party’s fault or negligence
(“Force Majeure”), provided that any Party claiming the existence of Force
Majeure shall give notice to the other Party not more than seven (7) days after
the commencement of the event of Force Majeure, and shall use prompt and
diligent efforts to mitigate the effects of Force Majeure. In the event that any
event of Force Majeure prevents performance by a Party for sixty (60) days or
more, the other Party may terminate this Agreement for cause upon written notice
to the non-performing Party.

 

23



--------------------------------------------------------------------------------



 



[*] = CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO
THE OMITTED PORTIONS.
12.8. Notices. All notices, requests, demands, claims, and other communications
under this Agreement shall be in writing. Any notice, request, demand, claim or
other communication under this Agreement with respect to any alleged breach of
this Agreement or the alleged termination of this Agreement shall be deemed duly
delivered (a) four (4) business days after it is sent by registered or certified
mail, return receipt requested, postage prepaid, or (b) one (1) business day
after it is sent for next business day delivery via a reputable nationwide
overnight courier service, in each case addressed to the intended recipient as
set forth below. Any other form of notice, request, demand, or other
communication between the Parties shall be deemed duly delivered one (1)
business day after it is sent (i) for next business day delivery via a reputable
nationwide overnight courier service, (ii) via electronic facsimile
transmission, with confirmation of delivery, or (iii) via electronic mail
communications, with electronic verification of delivery requested, in each case
addressed to the intended recipient as set forth below:

     
(a)
  if to Cardica, to:
 
   
 
  Cardica, Inc.
900 Saginaw Drive
Redwood City, CA 94063
Attention: President
Facsimile No.: (650) 364-3134
E-mail: hausen@cardica.com
 
   
(b)
  if to Intuitive, to:
 
   
 
  Intuitive Surgical Operations, Inc.
1266 Kifer Road
Building 101
Sunnyvale, CA 94086-5304
Attention: General Counsel—Legal Dept.
Facsimile No.: (408) 523-1390
E-mail: mark.meltzer@intusurg.com

or at such other address for a Party as shall be specified by like notice.
12.9. Counterparts and Facsimile Signatures. This Agreement and all Exhibits,
Schedules and Appendices may be executed in two or more counterparts, all of
which shall be considered one and the same agreement and shall become effective
when two or more counterparts have been signed by each Party and delivered to
the other Party, it being understood that all Parties need not sign the same
counterpart. Facsimile execution and delivery of this Agreement and any
Exhibits, Schedules, and Appendices by any of the Parties shall be legal, valid,
and binding execution and delivery of such document for all purposes.

 

24



--------------------------------------------------------------------------------



 



[*] = CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO
THE OMITTED PORTIONS.
12.10. Benefits and Burdens; Assignments. This Agreement shall be binding upon
and shall inure to the benefit of each of the Parties as well as their
respective legal representatives, successors, and permitted assigns. This
Agreement shall not be assignable or transferable, by operation of law or
otherwise, by either Party without the other Party’s written consent, which
consent shall not be unreasonably withheld, conditioned, or delayed, and with
the exceptions that either Party or its permitted assignee(s) may assign this
Agreement (i) in whole or in part to an Affiliate of the assigning Party so long
as the assigning Party agrees in writing to remain liable for the Affiliate’s
performance of its obligations under this Agreement; or (ii) in whole to a third
party who acquires all or substantially all of the assets of the assigning Party
or of the assets of the business of the assigning Party to which this Agreement
relates; or (iii) in whole to any successor to the assigning Party by merger or
consolidation; provided in each case the assignee agrees in writing to assume
the assigning Party’s obligations under this Agreement. Any attempt to assign or
transfer this Agreement or any portion thereof in violation of this
Section 12.10 shall be void.
12.11. Interpretation. When a reference is made in this Agreement to Sections or
Exhibits, such reference shall be to a Section of or Exhibit to this Agreement
unless otherwise indicated. References to Sections include subsections, which
are part of the related Section (e.g., a section numbered “Section 5.1(a)” would
be part of “Section 5.1”, and references to “Section 5.1” would also refer to
material contained in the subsection described as “Section 5.1(a)”). The
recitals to this Agreement constitute an integral part of this Agreement.
Headings contained in this Agreement are for convenience of reference only and
shall not affect in any way the meaning or interpretation of this Agreement. The
language used in this Agreement shall be deemed to be the language chosen by the
Parties to this Agreement to express their mutual intent, and no rule of strict
construction shall be applied against any Party (e.g., ambiguities, if any, in
this Agreement shall not be construed by default against either Party simply
because one or the other Party is deemed to have drafted the provision at
issue). Whenever the context may require, any pronouns used in this Agreement
shall include the corresponding masculine, feminine, or neuter forms, and the
singular form of nouns and pronouns shall include the plural, and vice versa.
Any reference to any federal, state, local, or foreign statute or law shall be
deemed also to refer to all rules and regulations promulgated thereunder, unless
the context requires otherwise. Whenever the words “include,” “includes” or
“including” are used in this Agreement, they shall be deemed to be followed by
the words “but not limited to”. No summary of this Agreement prepared by any
Party shall affect the meaning or interpretation of this Agreement. All
references to dollars in this Agreement shall be to United States Dollars.
12.12. License Registration and Recordal. Subject to the confidentiality
provisions of Section 7, each Party shall have the right, at its sole cost and
expense, to register, record, and otherwise document the license granted in
Section 2.1 in any country where there are any pending or issued Licensed Patent
Rights. Each Party shall have the right, at its sole cost and expense, to
register, record, and otherwise document any assignments of Licensed Patent
Rights provided for by this Agreement.

 

25



--------------------------------------------------------------------------------



 



[*] = CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO
THE OMITTED PORTIONS.
12.13. Public Announcement. Neither Cardica or any of its Affiliates or
Representatives shall issue any press release or make any public announcement or
disclosure with respect to this Agreement or the transactions contemplated
hereby, including the Equity Agreement and the Registration Rights Agreement,
without the prior written consent of Intuitive, which will not be unreasonably
withheld or delayed, provided that in the event that Intuitive shall have
previously approved the form of a press release or other public disclosure,
Cardica shall be free to continue to disclose substantially the same information
in additional public disclosures without having to obtain Intuitive’s consent
thereto. Additionally, Intuitive acknowledges that as a public company, Cardica
is required by law to file or disclose certain information with certain agencies
or authorities. In connection herewith, Intuitive acknowledges that Cardica will
be required to file each of this Agreement, the Equity Agreement and the
Registration Rights Agreement with the U.S. Securities and Exchange Commission
(“SEC”) as a “material agreement” of Cardica, but Cardica shall do so with
respect to this Agreement under a request for confidential treatment which shall
be submitted to Intuitive for its approval (not to be unreasonably withheld or
delayed) prior to submission. Once information is so disclosed or filed and is
thereby made publicly available, Cardica shall be free to disclose substantially
the same information in subsequent public filings or in public disclosures
without having to first obtain Intuitive’s prior written approval.
In Witness Whereof, the Parties have executed, or caused their duly authorized
representatives to execute, this License and Development Agreement under seal as
of the date first written above.

            Cardica Inc.
      By:   /s/ Bernard A. Hausen         Name:   Bernard A. Hausen       
Title:   President and CEO        Intuitive Surgical Operations, Inc.
      By:   /s/ Gary Guthart         Name:   Gary Guthart        Title:   CEO   

 

26



--------------------------------------------------------------------------------



 



Exhibit 1.1(o) Cardica Patents and Patent Applications

                                  Docket                   Filing   Issue      
No.   Title   Country   Serial No.     Date   Date   Patent No.   002  
Sutureless Closure for Connecting a Bypass Graft to a Target Vessel
  US     09/330,244     6/10/99   1/30/01     6,179,849   003  
Sutureless Closure and Deployment System for Connecting Blood Vessels
  US     09/314,278     5/18/99   8/6/02     6,428,550   004  
Implantable Medical Device Such as an Anastomosis Device
  US     09/437,428     11/15/99   7/16/02     6,419,681   005  
Trocar for Use in Deploying an Anastomosis Device and Method of Performing
Anastomosis
  US     09/440,263     11/15/99   4/16/02     6,371,964   007  
Method and System for Attaching a Graft to a Blood Vessel
  US     09/132,711     8/12/98   10/8/02     6,461,320   008  
Method and System for Attaching a Graft to a Blood Vessel
  US     09/133,185     8/12/98   3/27/01     6,206,913   009  
Anastomosis System and Method for Controlling a Tissue Site
  US     09/363,255     7/28/99   5/21/02     6,391,038   012  
Everter and Threadthrough System for Attaching Graft Vessel to Anastomosis
Device
  US     09/440,116     11/15/99   6/11/02     6,402,764   013  
Tissue Punch
  US     09/542,976     4/4/00   1/6/04     6,673,088   016  
Sutureless Closure and Deployment System for Connecting Blood Vessels
  US     09/664,588     9/18/00   9/7/04     6,786,914   017  
System for Deploying an Anastomosis Device and Method of Performing Anastomosis
  US     09/709,373     11/13/00   10/29/02     6,471,713   018  
Implantable Superelastic Anastomosis Device
  US     09/687,216     10/12/00   8/17/04     6,776,785   022  
Access Port System for Anastomosis
  US     09/967,684     9/28/01   7/5/05     6,913,609   023  
Sutureless Closure and Deployment System for Connecting Blood Vessels
  US     09/664,589     9/18/00   11/25/03     6,652,541   030  
Tissue Bonding System and Method for Controlling a Tissue Site During
Anastomosis
  US     09/725,232     11/29/00   6/4/02     6,398,797   031  
Graft Vessel Preparation Device and Method for Using the Same
  US     09/712,044     11/13/00   4/29/03     6,554,764   038  
Sutureless Closure for Connecting a Bypass Graft to a Target Vessel
  US     09/705,819     11/6/00   3/25/03     6,537,287   040  
TM 2,813,408 CARDICA
  US     76/162,848     11/9/00   2/10/04     2,813,408   043  
Method and System for Attaching a Graft to a Blood Vessel
  US     09/778,003     2/7/01   12/24/02     6,497,710   046  
Method and System for Attaching a Graft to a Blood Vessel
  EPO     99941967.4     8/11/99   12/6/06     1,105,069   052  
Anastomosis System and Method for Controlling a Tissue Site
  US     09/842,792     4/27/01   11/12/02     6,478,804   053  
Method and System for Attaching a Graft to a Blood Vessel
  US     09/886,074     6/18/01   2/28/06     7,004,949   056  
System for Performing Anastomosis
  US     10/001,962     12/5/01   4/13/04     6,719,769   [*]  
 
                            058  
Method and System for Attaching a Graft to a Blood Vessel
  US     09/924,556     8/9/01   5/9/06     7,041,110   059  
Method and System for Performing Closed-Chest Bypass Graft Surgery (Endo)
  US     09/993,438     11/13/01   3/22/05     6,869,437   061  
Sutureless Closure and Deployment System for Connecting Blood Vessels
  US     09/946,791     9/4/01   2/13/07     7,175,637   062  
Sutureless Anastomosis System
  DE     10084620.3     11/19/01   4/10/08     100 84 620   063  
Trocar for Use in Deploying an Anastomosis Device
  DE     10084618.1     11/19/01   8/27/09     100 84 618   064  
Implantable Medical Device Such as an Anastomosis Device
  US     10/003,406     12/6/01   3/25/03     6,537,288   065  
Trocar for Use in Deploying an Anastomosis Device and Method of Performing
Anastomosis
  US     09/989,055     11/21/01   5/17/05     6,893,449   100  
Surgical Measurement Tool
  US     10/041,542     1/7/02   12/23/03     6,666,832   101  
Integrated Anastomosis Device
  US     10/057795     1/23/02   4/18/06     7,029,482  

 

1



--------------------------------------------------------------------------------



 



Exhibit 1.1(o) Cardica Patents and Patent Applications

                                  Docket                   Filing   Issue      
No.   Title   Country   Serial No.     Date   Date   Patent No.   102  
Package for Surgical Tool or Tools
  US     10/055179     1/23/02   11/23/04     6,821,286   103  
TM: PASSPORT
  US     78/094302     11/20/01   6/22/04     2,856,707   105  
Surgical Tool for Creating an Incision in a Blood Vessel
  US     10/134081     4/24/02   5/12/09     7,530,987   106  
TM: Cardica Logo
  US     78/099022     12/18/01   7/26/05     2,978,174   [*]  
 
                            108  
System for Performing Anastomosis (Anvil and Knife)
  US     10/151,441     5/20/02   10/23/07     7,285,131   109  
Tool for Performing End-to-End Anastomosis (End-to-End)
  US     10/083235     2/26/02   6/14/05     6,905,504   110  
Expander Tips CIP
  US     10/172781     6/14/02   11/8/05     6,962,595   111  
Everter and Threadthrough System for Attaching Graft Vessel to Anastomosis
Device
  US     10/135,669     4/30/02   10/18/05     6,955,679   112  
Tissue Bonding System and Method for Controlling a Tissue Site During
Anastomosis
  US     10/136,007     4/30/02   3/21/06     7,014,644   114  
Tool for Performing End-to-End Anastomosis (End-to-End)
  US     10/159,838     5/31/02   9/13/05     6,942,675   115  
TM App: C-Port
  US     78/140,994     7/3/02   7/26/05     2,978,174   116  
TM App: C-Port Logo
  US     78/201,791     1/9/03   7/12/05     2,968,231   117  
Method and System for Attaching a Graft to a Blood Vessel
  US     10/197,352     7/16/02   10/19/04     6,805,708   118  
Anastomosis Staple
  US     10/309,519     12/4/02   9/11/07     7,267,682   120  
Sutureless Closure and Deployment System for Connecting Blood Vessels
  US     10/223,011     8/16/02   10/31/06     7,128,749   122  
System for Preparing a Graft Vessel for Anastomosis
  US     10/426,838     4/30/03   9/23/08     7,427,261   [*]  
 
                            124  
Anastomosis Method for Controlling a Tissue Site
  US     10/253,347     9/24/02   6/20/06     7,063,712   125  
Anastomosis System for Controlling a Tissue Site
  US     10/253,376     9/24/02   2/7/06     6,994,714   [*]  
 
                            127  
Implantable Medical Device Such as an Anastomosis Device
  US     10/273,910     10/18/02   5/23/06     7,048,751   129  
PAS-port Logo (revised)
  US     78/201,801     1/9/03   7/18/06     3,117,830   131  
Graft Vessel Preparation and Method for Using the Same (Flapper)
  US     10/367,175     2/14/03   9/7/04     6,786,862   134  
Minimally Invasive Anastomosis System (Endo)
  US     10/439,382     5/16/03   9/18/07     7,270,670   137  
Implantable Superelastic Anastomosis Device
  US     10/461,269     6/13/03   12/4/07     7,303,569   138  
Sutureless Closure and Deployment System for Connecting Blood Vessels
  US     10/606,813     6/26/03   2/6/07     7,172,608   142  
System for Performing Anastomosis
  US     10/720,618     11/24/03   11/27/07     7,300,444   143  
Tool for Creating an Opening in Tissue
  US     10/659,057     9/9/03   2/26/08     7,335,216   144  
Sutureless Closure and Deployment System for Connecting Blood Vessels
  US     10/665,170     9/18/03   11/3/09     7,611,523   145  
Surgical Measurement Tool
  US     10/678,848     10/3/03   3/21/06     7,014,618   146  
Tissue Punch
  US     10/698,575     10/31/03   12/18/07     7,309,343   147  
DIV 013
  US     10/698,569     10/31/03   12/5/06     7,144,405   148  
CON 117
  US     10/714,365     11/14/03   3/28/06     7,018,388   149  
CIP 142
  US     10/750,712     12/31/03   5/13/08     7,371,243   [*]  
 
                            151  
Integrated Anastomosis Tool with Graft Vessel Attachment Device and Cutting
Device
  US     10/789558     2/27/04   4/15/08     7,357,807  

 

2



--------------------------------------------------------------------------------



 



Exhibit 1.1(o) Cardica Patents and Patent Applications

                                  Docket                   Filing   Issue      
No.   Title   Country   Serial No.     Date   Date   Patent No.   153  
C-Port xA
  US     78/398,499     4/8/04   2/6/07     3,206,640   155  
CON 042
  US     10/842,998     5/11/04   5/9/06     7,041,112   [*]  
 
                            158  
Method and System for Attaching a Graft Vessel to a Blood Vessel
  US     10/884,591     7/2/04   9/19/06     7,108,702   [*]  
 
                            160  
Anastomosis Method for Controlling a Tissue Site
  US     10/897,783     7/23/04   5/15/07     7,217,285   [*]  
 
                            163  
Anastomosis Device Having a Deployable Section
  US     10/934,862     9/3/04   11/25/08     7,455,677   165  
CON 123
  US     10/988,335     11/12/04   12/4/07     7,303,570   167  
xA
  US     11/054,265     2/9/05   3/23/10     7,682,368   168  
(CON 123)
  US     10/988,325     11/12/04   4/20/10     7,699,859   170  
Functional Package for an Anastomosis Procedure
  US     10/972,125     10/22/04   4/21/09     7,520,885   173  
Intravascular Stapling Tool
  US     11/022,551     12/23/04   12/9/08     7,462,185   174  
Vascular Closure System
  US     11/093,003     3/28/05   3/18/08     7,344,544   175  
DIV 059
  US     11/083,721     3/18/05   2/16/10     7,662,162   176  
Trocar for Use in Deploying an Anastomosis Device and Method of Performing
Anastomosis
  US     11/066,522     2/25/05   12/23/08     7,468,066   178  
Intravascular Stapling Tool
  US     11/158,413     6/22/05   3/16/10     7,678,121   180  
Tracheotomy Procedure with Integrated Tool
  US     11/367,904     3/3/06   5/20/08     7,373,939   [*]  
 
                            184  
Method for End-to-End Anastmosis
  US     11/133,621     5/20/05   3/25/08     7,347,864   185  
Tissue Closure System
  US     11/158,414     6/22/05   1/22/08     7,320,692   188  
CIP 174
  US     11/282,177     11/18/05   12/2/08     7,458,978   [*]  
 
                            196  
Anastomosis Tool with Improved Graft Vessel Loading
  US     11/451,222     6/12/06   11/6/07     7,291,157   [*]  
 
                            198  
Apparatus and Method for Closing an Atrial Appendage
  US     11/432,932     5/12/06   8/4/09     7,569,064   [*]  
 
                            206  
Surgical Stapler (Multifeed)
  US     11/672,858     3/8/07   1/6/09     7,473,258   [*]  
 
                            211  
Surgical Stapler (Multifeed)
  US     11/686,320     3/14/07   5/19/09     7,533,790   [*]  
 
                            214  
System for Closing an Aneurysm From Inside
  US     11/780,648     7/20/07   6/29/10     7,744,610   215  
Flex-A TM
  US     77/174,651     5/7/07   1/15/08     3,368,638   [*]  
 
                            224  
ANASTOMOSES MADE FAST & SIMPLE ™
  US     77/222,435     7/5/07   1/15/08     3,369,115   [*]  
 
                            231  
Heart Defect Closure Apparatus
  US     11/953,791     12/10/07   3/2/10     7,670,348   [*]  
 
                            233  
Method for Closing an Opening in Tissue With a Splayable Staple
  US     12/013,334     1/11/08   6/1/10     7,727,245   [*]  
 
                            236  
Fallopian Tube Occlusion System
  US     12/140,967     6/17/08   6/8/10     7,730,889   [*]  
 
                            248  
Surgical Stapler with Splaying Mechanism
  US     12/323,309     11/25/08   7/13/10     7,753,250   [*]  
 
                           

 

3